PER CURIAM.
This cause is before us pursuant to the certification by the district court that the issue presented is one of great public importance. Robison v. Florida Patient’s Compensation Fund, 458 So.2d 1225 (Fla. 3d DCA 1984). We have jurisdiction. Art. V, § 3(b)(4), Fla.Const.
The same issue, whether the two-year medical malpractice statute of limitations was applicable to the Florida Patient’s Compensation Fund, was presented in Taddiken v. Florida Patient’s Compensation Fund, 478 So.2d 1058 (Fla.1985). We held that the two-year limitations period applied to the Fund. We approve the decision under review on the authority of Taddiken.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD and SHAW, JJ., concur.
EHRLICH, J., concurs in result only.
ADKINS, J., dissents.